 

Macintosh HD:Users:kunz:Documents:dan:Daniel Kunz & Associates LLC
2013:LetterheadLogo.jpg [image_001.jpg] 

 

General Services Agreement

 

This GENERAL SERVICES AGREEMENT (hereinafter called “Agreement”), entered into
as of the 1st day of January, 2015, is between Daniel Kunz & Associates, LLC,
(hereinafter called “DKA”), whose address is 960 Broadway Ave, #160, Boise,
Idaho 83706 and Gold Torrent Inc., (hereinafter called “GOLD TORRENT”), whose
address is 960 Broadway Ave, #160, Boise, Idaho 83706.

 

GOLD TORRENT requires professional geological and engineering consulting to be
performed by DKA. The evaluation, appraisal, exploration or other professional
geological and engineering services for the creation of an optimized new ore
body model, development of a mine plan and mining sequence, reporting adequate
to support decision making and legal/financial requirements, and other such
services as might be requested by GOLD TORRENT’s representative(s).

 

DKA represents that the firm has the requisite qualifications, experience and
capabilities to perform the services required by GOLD TORRENT to a standard of
care, skill and diligence acceptable within the industry.

 

NOW THEREFORE, for and in consideration of the foregoing and the mutual promises
and covenants hereinafter set forth, the parties hereto agree as follows:

 

I. REPRESENTATIVE(S)

 

1. GOLD TORRENT’s Representative(s) for the project shall be:  
                  Daniel Kunz – Executive Chairman and CEO

 

2. DKA’s Representative(s) for the project shall be:                     Pete
Parsley – Geologic Director                     Bruce Thorndycraft –
Metallurgical Director, Project Management

 

3. GOLD TORRENT may, by notice in writing signed by GOLD TORRENT’s CEO, or
Delegate, appoint additional or substitute Representative(s). DKA may, by notice
in writing signed by DKA’s Directors appoint additional or substitute
Representative(s).

 

II. SCOPE OF SERVICES

 

1. Services performed by DKA under this Agreement (the “Consulting Services”)
shall be as specified in sequentially numbered Work Orders. Prior to the
initiation of any activity, a Work Order detailing the precise Scope of Work and
estimated cost shall be agreed and approved in writing by DKA and GOLD TORRENT
Representatives. The Scope of Work shall more particularly describe the services
to be performed and shall specify the place of performance, the date of
performance, the date of completion, and the maximum number of days of services
to be performed, unless specified otherwise in the Scope of Work entered on the
Work Order. Each executed Work Order shall become a part of this contract.

 

GSA: DKA – GOLD TORRENT INC.

Page 1 of 7

 

 

[image_001.jpg]

 

2. DKA shall engage in discussions with authorized GOLD TORRENT personnel as
designated by the GOLD TORRENT Representative(s) orally or in writing,
especially with regard to interpretation of data or findings developed or made
while performing services under this Agreement.     3. Upon the request of GOLD
TORRENT’s Representative(s), DKA shall prepare and deliver to GOLD TORRENT
progress reports and a final report of its findings and recommendations and such
other reports as GOLD TORRENT may from time to time request.     4. Should any
of the terms and conditions in this Agreement conflict with any provisions in
Exhibit A or Exhibit B, the terms and conditions in this Agreement shall be
controlling.     5. DKA shall provide the following support services for the
benefit of GOLD TORRENT: Office space for executives at 960 Broadway, Suite 160
Boise, Idaho 83706, or such other location as Provider may have available;
telephone service; and office Supplies

 

III. COMPENSATION

 

Compensation for services performed under this Agreement shall be invoiced and
paid according to:

 

1. For unbilled services provided by DKA to GOLD TORRENT from October 1, 2014
through December 31, 2014 a lump sum payment of $28,588.83 is due upon execution
of this agreement. ($9,529.61 per month for three months work.)     2. The rate
schedule set forth in Exhibit A attached hereto and made a part hereof.     3.
Such compensation shall include all overhead and profit.     4. When travel
arrangements, subcontracts, and purchase of materials such as maps, publications
and blueprints are required under this Agreement, DKA shall consult with GOLD
TORRENT prior to incurring such costs and shall grant GOLD TORRENT the option to
requisition such services and materials directly without markup.     5. All
progress billings will be billed and be paid as provided in Sec. III.6. below,
until the final billing in which the amount owed under the final invoice will be
offset by the retention amount, with any excess retention being returned to GOLD
TORRENT or any excess billing being paid to DKA.     6. Except as otherwise
provided in Exhibit A, DKA shall prepare and submit to GOLD TORRENT on a
calendar month basis a detailed statement of charges (“Statement”). The
Statement shall set forth the number of days (hours) or fractions thereof of
services performed and the dates and locations of performance, and shall be
accompanied by receipts or other evidence substantiating expenses incurred.
Invoices shall be directed to the GOLD TORRENT corporate offices and approved by
the GOLD TORRENT Representative. Subject to verification by GOLD TORRENT,
payments of amounts due less any existing set-offs shall be made by GOLD TORRENT
to DKA within 30 days after receipt of such statements.

 

IV. AGREEMENT DURATION

 

1. This Agreement shall commence upon the date the last signature is affixed to
the Agreement and shall be in effect for the period of 1 (one) year, unless
sooner terminated.

 

GSA: DKA – GOLD TORRENT INC.

Page 2 of 7

 

 

[image_001.jpg] 

 

2. Either party may terminate this Agreement upon (10) days written notice to
the other party at the addresses listed above. Upon termination of this
Agreement, DKA warrants that they shall deliver to GOLD TORRENT at its request
any and all materials and information relating to the Services, including but
not limited to, any and all files, agreements, reports, correspondence maps,
analytical work, samples, and every other matter related thereof. After such
termination DKA may be instructed to prepare and deliver to GOLD TORRENT a final
report. In the event of termination, DKA shall be paid for services performed to
the termination date and reasonable termination expenses to be agreed with GOLD
TORRENT at the time of termination. DKA shall also maintain all matters herein
in confidence for a period of one year after such termination unless required to
disclose such matters under law.

 

V. COMPLIANCE WITH STATE AND FEDERAL LAWS

 

DKA shall comply with all requirements of any applicable federal, state or local
law, rule or regulation. DKA represents that it has all licenses or other
authorizations required to enable it to perform services hereunder in the
jurisdiction where the services are to be performed.

 

VI. INDEPENDENT CONTRACTOR

 

DKA is and shall be in the performance of all work, services and activities
under this Agreement an independent contractor. DKA shall not in any way at any
time be an employee or agent of GOLD TORRENT, and shall not indicate or
represent to any third party that DKA is an employee or agent of GOLD TORRENT.
DKA shall have no power to commit GOLD TORRENT to any third party. No
withholding for federal or state income tax or any other tax or contribution
shall be deducted from payments to DKA. DKA shall be solely responsible for
payment of taxes on any amounts received by DKA under this Agreement.

 

VII. PROFESSIONAL RESPONSIBILITY

 

Services performed by DKA will be conducted in a manner consistent with that
level of care and skill ordinarily exercised by other members of the consulting
professions currently practicing under similar conditions subject to the time
limits and financial and physical constraints applicable to the Services.

 

VIII. HOLD HARMLESS

 

1. DKA shall, at all times, indemnify and save harmless GOLD TORRENT and its
officers, directors, agents and employees from and against all claims, damages,
losses and expenses, including, but not limited to attorney’s fees, court and
arbitration costs, to the extent directly attributable to the negligent acts,
errors or omissions of DKA while performing services under this Agreement.    
2. GOLD TORRENT shall, at all times, defend, indemnify and save harmless DKA and
its subcontractors, DKA’s, agents, officers, directors and employees from and
against all claims, damages, losses and expenses, including but not limited to
attorney’s fees, court and arbitration costs, arising out of or resulting from
the services of DKA, inclusive of claims made by third parties, or any claims
against DKA arising from the negligent, reckless, or intentional acts of GOLD
TORRENT, its employees, agents, contractors and subcontractors.

 

GSA: DKA – GOLD TORRENT INC.

Page 3 of 7

 

 

[image_001.jpg]

 

3. GOLD TORRENT shall immediately notify DKA of any defects or suspected defects
arising directly or indirectly from DKA’s performance under this agreement,
negligent acts, errors or omissions. GOLD TORRENT and DKA agree that all claims
and legal actions arising directly or indirectly from this Agreement or the
services of DKA shall be filed no later than three (3) years from GOLD TORRENT’s
actual or constructive notice of the existence of defects or suspected defects.
    4. Neither party shall be responsible to the other for lost revenues, lost
profits, cost of capital, claims of customers, or other special, indirect,
consequential or punitive damages.

 

IX. NONDISCLOSURE AND OWNERSHIP OF WORK PRODUCT

 

1. DKA shall not, without the prior written consent of GOLD TORRENT, disclose to
any third party the fact that GOLD TORRENT and DKA have entered into this
Agreement unless such knowledge is publicly available.     2. DKA shall maintain
all information and matters involving GOLD TORRENT and the services provided by
DKA in confidence except insofar as shall be required to perform the services
hereunder, or as may come into the public domain through sources beyond control
of DKA or as required by law.     3. All reports, publications, exhibits, films,
data, conclusions and other work product furnished by GOLD TORRENT to DKA or is
obtained or developed by DKA under this Agreement and all information regarding
GOLD TORRENT’s business plans, operations, properties, practices, methods,
inventions and discoveries shall be and remain the property of GOLD TORRENT, and
the same shall be kept confidential by DKA, who shall not disclose the same to
any third person directly or indirectly except upon the prior written consent of
GOLD TORRENT. Upon termination of this Agreement or upon the prior request of
GOLD TORRENT, DKA will deliver such work product and information to GOLD
TORRENT, maintaining only such copies as are necessary to support its
professional responsibilities.     4. DKA shall not, during the duration of this
Agreement, acquire any interest, direct or indirect, in any mining claims,
leases, mining rights or fee lands in any lands within 2 miles of the perimeter
of GOLD TORRENT owned properties without GOLD TORRENT’s prior written consent.
Any interest acquired in violation of this paragraph shall, at GOLD TORRENT’s
request and at no cost to GOLD TORRENT, be conveyed to GOLD TORRENT.

 

X. AMENDMENT

 

This Agreement may only be amended in writing, signed by each party hereto.

 

XI. ASSIGNMENT

 

Neither this Agreement nor any payments due to DKA hereunder shall be assigned
nor shall any services provided for herein be subcontracted by DKA without first
obtaining GOLD TORRENT’s written consent, which consent shall not be
unreasonably withheld.

 

GSA: DKA – GOLD TORRENT INC.

Page 4 of 7

 

 

[image_001.jpg]

 

XII. BINDING EFFECT

 

The terms of this Agreement shall apply to and be binding upon the successors
and permitted assigns of the respective parties hereto.

 

XIII. WAIVER AND SEVERABILITY

 

If any part of this Agreement, for any reason, is declared invalid or void, such
declaration shall not affect the remaining portions of the Agreement which shall
remain in full force and effect as if this Agreement had been executed with the
invalid portion eliminated. However, if any provision which has been declared
invalid or unenforceable shall be a provision that would prevent the continued
and complete performance of this Agreement by DKA and GOLD TORRENT, then DKA and
GOLD TORRENT hereby agree that they will renegotiate that term or provision in
order to otherwise render the Agreement valid and enforceable. If either of DKA
or GOLD TORRENT decides not to enforce a provision of this Agreement, such
decision in favor of non-enforcement shall not constitute a waiver of the right
of that party in the future to enforce that provision of the Agreement in the
event of any subsequent breach or failure to comply in full with that provision
of the Agreement.

 

XIV. GOVERNING LAW.

 

Except to the extent that this Agreement may be governed by any federal law,
including federal bankruptcy law, this Agreement shall be governed by, construed
and interpreted under, and enforced exclusively in accordance with the laws of
the State of Idaho, and the courts in the state of Idaho shall have jurisdiction
with respect to any dispute arising hereunder.

 

XV. EXECUTION IN COUNTERPARTS

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which shall constitute but one and the same
instrument. Any such counterpart may be signed by one or more of DKA and GOLD
TORRENT as long as each of them has signed one or more of such counterparts.

 

XVI. NO CONSTRUCTION AGAINST DRAFTER

 

The DKA and GOLD TORRENT hereby acknowledge that they have reviewed this
Agreement and have been afforded an opportunity to consult with an attorney. DKA
and GOLD TORRENT concur that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of any provision of this Agreement.

 

XVII. ENTIRE AGREEMENT

 

This Agreement constitutes the entire Agreement between the parties with respect
to the subject matter hereof. IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first above written.

 

Daniel Kunz & Associates, LLC   Gold Torrent Inc.       /s/ Alexander Kunz   /s/
Ryan Hart Alexander Kunz, Partner   Ryan Hart, Presiden t

 

GSA: DKA – GOLD TORRENT INC.

Page 5 of 7

 

 

[image_001.jpg] 

 

EXHIBIT A

 

BILLING RATES

 

1. The hourly rates for the services of Consultant will be:

 

Personnel  Speciality  Billing Rate per Hour  Pete Parsley  Geology, Resource 
$150.00  Bruce Thorndycraft  Metallurgy, Project Development  $150.00  Bryan
Bishop  Mine planning, development  $150.00 

 

2. An addition of 7% to hourly rates will be included in each invoice to cover
computer hardware/software, communication and reproduction costs.     3. If
travel outside of DKA’s individual consultant’s city of residence is directed by
GOLD TORRENT, Consultant shall also be entitled to reimbursement of pertinent
business expenses such as meals, travel, lodging, rental fees, and personal
vehicle mileage at the published IRS rates. Consultant shall be responsible for
the arrangement and payment of all travel expenses. Expense reports shall be
submitted for approval every 30 days or more frequently as needed.     4.
Subcontract costs approved by GOLD TORRENT in advance may be invoiced at cost
plus 10%.

 

GSA: DKA – GOLD TORRENT INC.

Page 6 of 7

 

 

[image_001.jpg] 

 

EXHIBIT B

 

Work Orders

 

WORK ORDER 1:

 

Prior to GOLD TORRENT obtaining its 2015 equity funding DKA shall provide the
following services:

 

  ● Pete Parsley to be available and work 27 hours per month for a retainer of
$4,000 per month         ● Bruce Thorndycraft to be available and work 27 hours
per month for a retainer of $4,000 per month         ● Bryan Bishop to be
available and work 27 hours per month for a retainer of $4000 per month

 

Total monthly services $9,529.61

 

DRAFT WORK ORDER 2 (Pending):

 

Technical Program   Metallurgical Testwork   Bruce Thorndycraft Sr Metallurgist
  Pete Parsley Sr. Geologist   Assays   Travel   McClellan Lab gravity test work
  Samples shipments   flow sheet development   Subtotal Metallurgical Testwork  
    NI 43-101 Report Preparation   HardRock Consultants Economic PFS   Mining
Engineer   David Lineburger Consultant   Pete Parsley Sr. Geologist   Assistant
technical   travel   Computer modeling   Subtotal NI 43-101 Report Preparation  
    Mine Planning, Mill Design, Site Engineering   Mill Site Acquisition   B
Thordnycraft Sr Metallurgist   P Parsley Sr Geologist   Mining Engineer   B
Loefflur Sr Permitting Specialist   Plant Design Firm   Site Engineering   Mine
Design Firm   Subtotal Design and Engineering  

 

GSA: DKA – GOLD TORRENT INC.

Page 7 of 7

 

 

